EXHIBIT 99.1 FOR IMMEDIATE RELEASE Magal S3 to Release Fourth Quarter and Full Year 2014 Results on Thursday, March 26, 2015 YAHUD, ISRAEL, March 2, 2015 Magal S3 (NASDAQ GMS: MAGS, TASE: MAGS) today announced that it intends to publish its fourth quarter and full year 2014 results on March 26, 2015. The Company will hold an investors’ conference call on the same day, at 10 am Eastern Time. Investors’ Conference Call Information: To participate, please call one of the following teleconferencing numbers.Please begin placing your calls a few minutes before the conference call commences. If you are unable to connect using the toll-free numbers, please try the international dial-in number. US Dial-in Number: 1 Israel Dial-in Number: 03 918 0610 UK Dial-in Number: 0 International Dial-in Number:+ At: 11 am Eastern Time; 8 am Pacific Time; 3 pm UK Time; 5 pm Israel Time A replay link of the call will be available from the day after the call on www.magal-s3.com. About Magal S3 Magal S3 is a leading international provider of solutions and products for physical and cyber security, as well as safety and site management. Over the past 45 years, Magal S3 has delivered tailor-made security solutions and turnkey projects to hundreds of satisfied customers in over 80 countries - under some of the most challenging conditions. Magal S3offers comprehensive integrated solutions for critical sites, managed byFortis4G- our 4thgeneration, cutting-edge PSIM+SIEM platform. The solutions leverage our broad portfolio of homegrownPerimeter Intrusion Detection Systems (PIDS),advanced outdoorsCCTV/IVA technology andCyber Securitysolutions. For more information: Magal S3 Eitan Livneh, President & CEO Tel: + Assistant: Ms. Elisheva Almog E-mail: elishevaa@magal-s3.com www.magal-s3.com GK Investor Relations Ehud Helft/Kenny Green Tel: (US) +1 Int’l dial: + E-mail: magal@gkir.com
